Judgment affirmed, with costs; no opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, DESMOND, FULD and BROMLEY, JJ. CONWAY and DYE, JJ., dissent and vote to reverse and grant a new trial upon the following grounds: (1) that there was a question of fact presented as to whether the accident was one which should reasonably have been foreseen by the defendant, (2) that there was a question of fact as to whether the covering of the third rail was adequate in view of the fact that plaintiff's intestate was crossing from a path closely paralleling this dangerous death-dealing instrumentality alongside railroad tracks in which grass and weeds had been permitted to grow, and (3) that it was error to exclude proof of a prior similar accident within 300 feet of the place of the instant accident in which another boy had been injured under similar circumstances. *Page 623